Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 23, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  163290(58)(59)                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
                                                                                                                      Justices
            Plaintiff-Appellee,
                                                                     SC: 163290
  v                                                                  COA: 351700
                                                                     Saginaw CC: 80-000118-FY
  RICHARD GERALD MUSSELMAN,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to exceed the word
  limitation for the application for leave to appeal is GRANTED. The application submitted
  on July 15, 2021, is accepted for filing. On further order of the Chief Justice, the motion
  for the temporary admission of out-of-state attorneys Samuel Callahan, John Swanson, and
  Andrew Tutt to appear and practice in this case under MCR 8.126(A) is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 23, 2021

                                                                               Clerk